Simmons, C. J.
The facts alleged in the declaration were, as against the demurrer, sufficient, in our opinion, to entitle the plaintiff to a trial by the jury. These facts will be seen in the official report. It appears that the defendant in the court below, and the defendant in error here, was a practicing attorney, and as such received several claims against the plaintiff. According to the allegations in the declaration, he was paid these claims by the plaintiff, and, after receiving payment therefor, he wrote his clients, and also a collecting agency, in effect, that the plaintiff had failed and refused to pay them. Plaintiff was a merchant engaged in business in the county of Wilcox. The letters reflected upon the trade or business and business character of the merchant. It is well settled, and is declared in our code, that “charges made on another in reference to his trade, office, or profession, calculated to injure him therein,” are actionable. When such charges are made against the trade, business, or profession of another, it is not necessary to allege special damages. The law is sensitive in regard to charges made against the business of a merchant. It will not permit any one to make false charges against a merchant’s credit or his financial standing. Newell, in his work on Slander and Libel, 2d ed. § 35, says: “ Of merchants, tradesmen, and others in occupations where credit is essential to the successful prosecution, any language is actionable without proof of special damages which imputes a want of credit or responsibility or insolvency.” And for example, he says it is actionable without proof *434of special damages to say of a tradesman, “He is not able to pay his debts.” “I have heard of no failures, but understand there is trouble with S.” “He will lose his debt; M. is unable to pay it.” And other illustrations may be found in that section. In §33 the author says : “The law guards most carefully the credit of all merchants and traders. Any imputation on their solvency, any suggestion that they are in pecuniary difficulties, is therefore actionable without proof of special damages. In actions of slander for words affecting the pecuniary credit of a merchant it need not be averred nor proved that they were spoken in relation to his occupation as a merchant ; for in their nature they strike at the root of the' mercantile character.”

Judgment reversed.


All the Justices concurring.